COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  OFFICE OF THE ATTORNEY                         §
  GENERAL OF TEXAS,                                                No. 08-14-00054-CV
                                                 §
            Appellant,                                                Appeal from the
                                                 §
  v.                                                          County Court at Law No. 6
                                                 §
  LAURA G. RODRIGUEZ,                                             of El Paso County, Texas
                                                 §
            Appellee.                                                 (TC#2010-1710)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Hughes, J., and Larsen, J. (Senior Judge)
Hughes, J., not participating
Larsen, J. (Senior Judge), sitting by assignment